Citation Nr: 1526521	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  13-20 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for epilepsy.

2.  Entitlement to service connection for epilepsy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1983.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In January 2011 the Veteran sought reconsideration of that decision, and in May 2011 the RO issued a ruling denying service connection for epilepsy.  The Veteran apparently requested reconsideration again and in December 2011 the RO issued a ruling that reopened the issue of entitlement to service connection for epilepsy and denied that claim.

By way of background, the Board notes that the Veteran was granted entitlement to service connection for epilepsy in a February 1985 rating decision.  The Veteran disagreed with the rating assigned for this disability and completed a substantive appeal on the issue of entitlement to an increased rating.  However, in February 1986 the RO issued a rating decision noting clear and unmistakable error in the February 1985 decision and proposed a severance of service connection based on the fact that the Veteran's epilepsy pre-dated his service and was not aggravated therein.  After providing proper notice to the Veteran and waiting more than the necessary 60 days to allow for response, the RO severed service connection in a June 1986 rating decision as provided for in 38 C.F.R. § 3.105(d).  The Board notes that the severance of service connection for epilepsy effectively closed the appeal on the issue of an increased rating for that disability.  See 38 C.F.R. § 3.400(o)(1).

In March 2015, the Veteran testified at a Board hearing before the undersigned.  A transcript of that hearing is of record.  Following the hearing the Veteran submitted additional evidence in support of his claim and waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c).
The issue of entitlement to service connection for epilepsy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An October 1998 rating decision denied service connection for epilepsy.  The Veteran was notified of that decision, but did not initiate an appeal.

2.  Evidence associated with the claims file since the October 1998 rating decision was not of record at the time of this rating decision and relates to an unestablished fact necessary to substantiate the Veteran's epilepsy claim.


CONCLUSIONS OF LAW

1.  The October 1998 rating decision is final with regard to the claim for epilepsy.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  The criteria for reopening a previously denied claim of service connection for epilepsy are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the claim for service connection for epilepsy is reopened, discussion of VCAA compliance is not necessary.

The reopening of a claim of service connection which has been previously and finally disallowed requires that new and material evidence be presented since the last final disallowance of the claim.  38 U.S.C.A. § 5108.

Whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  However, the threshold to reopen the claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  

Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The Veteran's claim for entitlement to service connection for epilepsy was most recently finally denied in an October 1998 rating decision because the evidence of record did not demonstrate that the Veteran's epilepsy was aggravated during a period of active duty service.  The Veteran did not appeal that decision and it became final.  See 38 C.F.R. §§ 20.302, 20.1103.  

As such, the Board must consider whether new and material evidence has been received for his service connection claim prior to consideration on the merits of the underlying claim.  See 38 C.F.R. § 3.156.  

In July 2010, the Veteran sought to reopen his previously declined claim.  The Board has considered the new evidence added since the October 1998 final rating decision, to include 2011 treatment records from the Veteran's private physician, Dr. Lipscomb, who noted the Veteran's report that his seizures started when he hit his head in 1983, and a May 2014 record from Dr. Lipscomb who opined without rationale that it was at least as likely as not that the Veteran has a disability related to a head injury.  The new evidence also includes the Veteran's hearing testimony that his seizures began in 1983, that prior to that time his pre-existing seizure disorder had been dormant, and that the stress of his military service aggravated his disability.  

This evidence is new as it was submitted after the last final rating decision.  The evidence is also material as it relates to an unestablished fact necessary to substantiate the claim, namely a possible nexus between the Veteran's disability and his service.  38 C.F.R. § 3.156.  Resolving all reasonable doubt in favor of the Veteran, the claim of service connection for epilepsy is reopened.  38 U.S.C.A. 
§ 5107 (West 2014).


ORDER

New and material evidence having been received, the appeal to reopen a claim of entitlement to service connection for epilepsy, to this extent only, is granted.


REMAND

The Board finds that additional development is necessary for the epilepsy claim.

The Veteran's April 1979 entrance examination did not identify any symptoms of a seizure disability.  Additionally, the Veteran denied a history of "epilepsy or fits" in an April 1979 report of medical history.  Thereafter, in January 1983 the Veteran was treated for a tonic-clonic seizure.  At that time, the Veteran reported that he had been experiencing seizures since his childhood, a statement that he repeated to several private physicians in the 1980's in conjunction with his claim for Social Security disability benefits.  Since his separation from service, the Veteran has continued to report experiencing seizures and has obtained both private and VA treatment for same.  The Veteran reports that the stress he experienced in the military either caused a seizure disability or aggravated a disability that possibly pre-existed service.  Aside from the August 1984 examination that was obtained in conjunction with the Veteran's initial claim for service connection, there is no opinion of record that addresses the Veteran's seizure disability and any possible relationship to his service.

Given the foregoing, the Board finds that a VA examination is needed to determine whether the Veteran's current seizure disability is related to his military service, to include whether it clearly and unmistakably existed prior to service and if so, if it was aggravated therein.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

With respect to pre-existing disabilities, if a disorder was not noted on entering service, the government must show clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation to overcome the presumption of soundness for wartime service under 38 U.S.C.A. § 1111.  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the preexisting condition."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.  

A pre-existing disease or injury will be found to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  Evidence of the veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder has not been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996). 

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain relevant updated VA treatment records dating since June 2014.

2.  After the development above has been completed, arrange for a VA seizure disorders examination with an appropriate examiner.  The examiner is asked to review the relevant information in the record and undertake any needed clinical and/or diagnostic testing.  

Following a review of the claims file and any relevant electronic VA treatment records, the examiner should respond to the following:

(a)  Did the Veteran have a seizure disability that clearly and unmistakably (undebatably) existed prior to service (June 1979 to June 1983)?  In rendering this opinion, please address the Veteran's in-service and post-service reports of having seizures since middle school.

(b)  If the Veteran had a seizure disability that clearly and unmistakably pre-existed service, did it undergo a permanent worsening in severity during service (versus a temporary flare-up or exacerbation of symptoms)?  In rendering this opinion, please address the Veteran's in-service treatment for a seizure.  Please explain the reason for the conclusion.

(c)  If it is determined that there was a permanent worsening of a pre-existing seizure disorder during service, was this permanent worsening undebatabley the result of the natural progression of the pre-existing disability?  If the worsening was the result of natural progression, the examiner should explain why the worsening was the result of natural progression rather than the result of activities and/or incidents of active service to include the Veteran's reported feelings of stress therein.  Please explain the reason for the conclusions.

(d)  For any pre-existing seizure disability that was permanently worsened beyond normal progression (aggravated) during service, please opine whether any current seizure disability is at least as likely as not related to that in-service aggravation.  Please explain why or why not.

(e)  If the Veteran did not have a seizure disability that clearly and unmistakably existed prior to service, please opine whether the Veteran's current seizure disability is at least as likely as not related to his service, to include the seizure he experienced therein.  Please explain why or why not.

(f)  If the examiner is unable to provide the requested opinions without resort to speculation, the examiner should clearly indicate that and describe what factors or information is missing that would permit a non-speculative opinion.
3.  After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the claim for service connection for epilepsy remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


